DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 22 February 2022 has been entered.  Claims 1, 5, 7 and 10 have been amended.  Claim 4 has been previously canceled.  Claims 1-3 and 5-20 are currently pending.

Response to Arguments
The objections to claims 1, 5 and 7 have been withdrawn in view of Applicant’s amendments.
The 35 U.S.C. §112(b) rejection of claims 1-3 and 5-20 has been withdrawn in view of Applicant’s amendments.

Terminal Disclaimer
The terminal disclaimer filed on 06 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/133,340 and Application No. 16/133,379 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 and 5-20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses a simulator that simulates collections of ground truth physical objects and simulates a plurality of sensors for sensing the collections of ground truth physical objects by tracking the simulated physical objects and simulating real detections with added random noise and generates false alarm detections and false positive detections as well as covariance’s and track uncertainties regarding the location of the simulated physical objects.  The prior art does not disclose the limitations “wherein the collection attributes include uncertainty attributes that represent uncertainty associated with detection of a geolocation of the respective one or more simulated physical objects, wherein the uncertainty attributes indicate uncertainty of pointing knowledge of one or more simulated sensors of the plurality of simulated sensors; apply at least one stochastic algorithm to the uncertainty attributes; simulate detection of the one or more simulated physical objects at a geolocation at a point in time and recognition based on the ground truth attributes, the collection attributes, the uncertainty attributes, and a result of the at least one stochastic algorithm; and output detection data about at least one detected object.”
The closest prior art being “Automated Driving System ToolboxTM
Marlin, Michael J. Wide area search and engagement simulation validation. AIR FORCE INST OF TECH WRIGHT-PATTERSON AFB OH DEPT OF AERONAUTICS AND ASTRONAUTICS, 2007 discloses a computer simulator for unmanned combat aerial vehicles for autonomous wide area search and engagement.  The simulation duplicates the performance of automatic target recognition algorithms to discriminate between targets and non-targets.  The targets are characterized by a probability density parameter including the probability of encountering targets and correctly reporting an encountered target as well as the probability of incorrectly reporting a target.   Target discovery time array is used to determine spatial positions of targets based on search agent location at the discovery time.
Sun et al., U.S. Publication No. 2018/0336297 discloses a system and method for real world autonomous vehicle perception simulation.  Perception data is received from a plurality of sensors of an autonomous vehicle, the perception simulation is configured based on a comparison of the perception data against ground truth data and simulated perceptions are generated by simulating errors related to the physical constraints of one or more of the plurality of sensors and by simulating noise in the data provided by a sensor corresponding to one or more of the plurality of sensors.
Micks et al., U.S. Publication No. 2018/0203445 discloses a defined scenario of vehicles and a driving environment.  Sensor locations are defined on the subject vehicle and perception of the scenario by sensors at the sensor locations is simulated to obtain simulated sensor outputs. The simulated sensor outputs are annotated to indicate the location of obstacles in the scenario. The annotated sensor outputs may then be used to validate a statistical model or to train a machine learning model. The simulated sensor outputs may be modeled to include sensor noise or may include artificially added noise to simulate real world conditions.

With respect to the independent claim, the claimed limitations “wherein the collection attributes include uncertainty attributes that represent uncertainty associated with detection of a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRACY MANGIALASCHI/Examiner, Art Unit 2668                           
/VU LE/Supervisory Patent Examiner, Art Unit 2668